Citation Nr: 1702849	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-24 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for a lumbar strain, rated as 10 percent disabling prior to April 4, 2014 and 20 percent disabling thereafter. 

2.  Entitlement to a higher initial rating for osteoarthritis of the left knee, rated as 10 percent disabling prior to July 28, 2009 and 20 percent disabling thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability. 

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD). 
 
6.  Entitlement to service connection for a gastrointestinal (GI) disability, claimed as nausea, stomach cramps, and digestive problems. 

7.  Entitlement to service connection for hepatitis C. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1996 to December 1997 and from February 2003 to August 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a July 2013 rating decision issued by the VA RO in Buffalo, New York.  

Jurisdiction over the claims file is currently held by the RO in Baltimore, Maryland.

In January 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition was received by VA in September 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for low back and left knee disabilities and entitlement to service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests impairment in most areas without total social and occupational impairment. 

2.  Prior to October 21, 2016, the Veteran's COPD manifested a chronic cough, shortness of breath, and pulmonary function test (PFT) results that most nearly approximate the current 10 percent rating. 

3.  From October 21, 2016, the Veteran's COPD manifests a chronic cough, shortness of breath, and PFT results that most nearly approximate an increased 30 percent rating. 
 
4.  A chronic GI disability was first manifest years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 10 percent for COPD prior to October 21, 2016 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6604.

3.  The criteria for a rating of 30 percent, but not higher, for COPD from October 21, 2016 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6604.

4.  A chronic GI disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


PTSD

Entitlement to service connection for PTSD was awarded in the March 2005 rating decision on appeal.  An initial 10 percent evaluation was assigned, effective August 29, 2004.  Subsequent rating decisions in February 2006, July 2013, and May 2015 awarded increased evaluations for the disability, and the Veteran's PTSD is currently rated as 50 percent disabling from August 29, 2004, the original date of service connection.  The Veteran contends that a higher initial rating is warranted as her PTSD is productive of total occupational and social impairment.   

The Veteran's PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that an initial rating of 70 percent, but not higher, is warranted for the Veteran's PTSD.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VA treatment records and examination reports document consistent findings of a depressed and anxious mood, flashbacks, hypervigilance, chronic sleep impairment with nightmares, compulsive behavior, mild auditory hallucinations, and occasional suicidal ideation.  The Veteran also experiences impaired concentration, difficulties in her relationships with her family, and utilizes alcohol and cannabis to self-medicate her PTSD symptoms.  The Board finds these symptoms are of similar severity, frequency, and duration as those contemplated by a 70 percent initial rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's PTSD clearly impacts all areas of her life and functioning and an initial 70 percent rating is appropriate.

The Board has considered whether a total schedular rating is warranted at any time during the claims period.  The Veteran does not endorse any of the symptoms listed in the criteria for a 100 percent evaluation, and the symptoms she does experience are not of similar severity, frequency, and duration as those associated with a total rating.  For example, the Veteran has reported some instances of suicidal ideation during the claims period, but she is not in persistent danger of hurting herself.  In September 2006, she reported to her VA psychologist that she recently attempted to kill herself by abusing crack cocaine and in June 2012 she also reported having recent thoughts of death and suicide.  She improved with medication and therapy and her provider at the East Orange VA Medical Center (VAMC) in June 2012 and an October 2016 VA examiner agreed that the Veteran had an increased risk of suicidal ideation, but was not an imminent risk.  Other than the September 2006 and June 2012 incidents identified above, the Veteran has not manifested active suicidal ideation during the claims period. 

Similarly, the Veteran experienced some hallucinations and compulsive behaviors during the claims period, but these symptoms were also managed with medication and therapy.  In September 2006, at the same therapy appointment where she reported a recent suicide attempt, the Veteran also stated that she heard voices call her name.  Since that time, she has occasionally reported hearing voices, feeling things crawl on her, or seeing shadows.  In January 2009 at the VAMC, she also reported compulsively digging in her ear, an activity that continued until approximately September 2011 when it was controlled with various treatment techniques.  The Veteran's hallucinations and ear gouging were characterized as mild in severity by her treating physicians and in September 2010 her VAMC provider characterized her hallucinations as under good control.  Her compulsive ear gouging was also controlled with medication and therapy and appears to have resolved after September 2011.  

With respect to occupational and social functioning, the Veteran has clearly not experienced total impairment due to PTSD.  She worked throughout the claims period and has consistently pursued various undergraduate and graduate degrees.  VA clinical records and examinations note consistent mild impairment to concentration and memory due to PTSD, but these deficits clearly do not totally impair the Veteran from working full time or graduating from school.  She has been involved in several long-term romantic relationships and is married.  She maintains a relationship with her two children, though has consistently reported the relationship with her son as "stressful."  The Veteran was regularly found to socially isolate herself from others, but it is clear that she is capable of forming and maintaining some social relationships.  Moreover, even when she experienced active suicidal ideation and hallucinations in September 2006, her VA provider at the East Orange VAMC found that she did not manifest a severe and persistent mental illness and did not experience severe functional impairment.  These findings are consistent with the conclusions of VA providers and examiners throughout the claims period.  There is no lay or medical evidence that the Veteran experienced problems with communicating, is unable to perform her activities of daily living, or experiences disorientation or memory loss of such severity that she forgets the names of her close relatives or own name.  Thus, the Veteran's PTSD symptoms are not of similar severity, frequency, or duration as those contemplated by a total schedular rating under the General Rating Formula. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the award of a rating higher than that assigned above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


COPD

Service connection for pulmonary restrictive disease was awarded in a March 2005 rating decision with an initial noncompensable evaluation assigned effective August 29, 2004.  In a May 2015 rating decision, an increased 10 percent evaluation was granted also effective from August 29, 2004 and the service-connected disability was recharacterized as COPD.  The Veteran contends that an increased rating is warranted as she experiences trouble breathing, especially at night when trying to sleep. 

The Veteran's COPD is currently rated as 10 percent disabling under Diagnostic Code 6604 pretaining to the specific diagnosis of COPD and based on objective testing of pulmonary function and volume.  The Board finds that an increased 30 percent evaluation is warranted for the Veteran's COPD from October 21, 2016.  Before that date, the initial 10 percent rating is appropriate.  

Under Diagnostic Code 6604, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The Rating Schedule contains special provisions for the application of Diagnostic Code 6604.  PFTs are required to evaluate COPD, except when certain circumstances (not present in this case) are demonstrated.  38 C.F.R. § 4.96 (d)(1).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.   38 C.F.R. § 4.96 (d)(3).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. §  4.96 (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96 (d)(6).

Prior to October 21, 2016, the lay and medical evidence establishes that the currently assigned initial 10 percent evaluation for COPD is appropriate.  VA examinations in December 2004, May 2014, and February 2015 with accompanying PFTs are consistent with restrictive pulmonary disease that most nearly approximates a 10 percent rating.  VAMC clinical records during this period are also negative for any treatment for COPD or even consistent complaints of pulmonary problems.  The Board observes that a moderate restrictive defect was diagnosed by the February 2015 VA examiner based on the June 2015 PFT results though the previous examiner characterized the condition as only mild in severity.  However, the criteria for rating diseases of the respiratory system and the relevant diagnostic code in this case clearly state that service-connected conditions are rated based on objective test results and not the characterization of the findings.  Therefore, the Board will consider the PFT results as the most probative evidence regarding the severity of the Veteran's COPD.    

The Veteran's most severe pulmonary function during this period was demonstrated at the June 2014 PFT performed in conjunction with the May 2014 and February 2015 VA examinations.  The June 2014 PFT recorded FEV-1 as 58 percent predicted post-bronchodilator and the DLCO was recorded as 52 percent predicted.  These findings are consistent with increased 30 percent and 60 percent evaluations under Diagnostic Code 6604, respectively.  However, the May 2014 and February 2015 VA examiners specifically found that the most accurate indicator of the Veteran's pulmonary function was the FEV-1/FVC value.  The June 2014 PFT recorded FEV-1/FVC as 87 percent predicted post-bronchodilator and this finding is contemplated by the currently assigned 10 percent evaluation.  As noted above, when there is a disparity between the results of PFTs such that the level of evaluation would differ depending on which test result is used, the test result identified by the examiner as the most accurate is utilized.  38 C.F.R. § 4.96 (d)(6).  Thus, the FEV-1/FVC is the most accurate representation of the severity of the Veteran's service-connected disability during this period and establishes that a rating in excess of 10 percent is not warranted prior to October 21, 2016.   

During the period beginning October 21, 2016, an increased 30 percent evaluation for COPD is warranted.  The results of an October 2016 VA examination and PFT indicate that the Veteran's service-connected pulmonary disability worsened in severity.  The FEV-1 was recorded as 64 percent predicted post-bronchodilator and the VA examiner found that this value was the most accurate indicator of the Veteran's pulmonary function.  A FEV-1 of 64 percent predicted is contemplated by an increased 30 percent rating under Diagnostic Code 6604.  The Board therefore finds that a 30 percent evaluation, but not higher, is appropriate from October 21, 2016.  A higher rating is not warranted as there is no indication, either through objective or subjective evidence, that the Veteran experiences pulmonary disease that is more severe than that contemplated by a 30 percent evaluation.  She has never received or required treatment for the service-connected COPD and none of the VA examiners have identified any impairment to the Veteran's ability to work associated with the condition.  

As a final matter, the Board observes that DLCO (SB) test results were not reported with the November 2004 and October 2016 PFTs.  The examiners did not provide any specific reason for the failure to provide DLCO testing, but as noted above, the VA examiners in this case found that alternative criteria were the most accurate indicator of the Veteran's pulmonary function.  None of the VA examiners or any other medical professional has indicated that DLCO results were necessary to determine the severity of the Veteran's COPD or that such testing would even prove useful in the current case.  The Board therefore finds that rating the service-connected COPD based on the November 2004, June 2014, and October 2016 PFTs (the second of which does include DLCO results) is appropriate and is an accurate representation of the Veteran's COPD.  See 38 C.F.R. §  4.96 (d)(2).   

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for an increased rating other than the 30 percent evaluation already granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD and COPD.  The Veteran's PTSD manifests symptoms including depression, anxiety, some compulsive behaviors, and occupational and social impairment.  Her COPD causes shortness of breath with activity and a chronic cough with a mild to moderate restriction to pulmonary function.  These manifestations are all contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  

The Board must also consider whether the Veteran's service-connected disabilities together render the schedular criteria inadequate given their "collective impact."  In a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The Federal Circuit's holding is meant to account for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

In this case, there is no competent and credible lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected PTSD and COPD.  The Veteran is service-connected for several different disabilities, both physical and mental, affecting multiple bodily systems.  While she certainly experiences impairment due to these disabilities within her everyday life, she works full time, manages her activities of daily living, and does not manifest any impairments that indicate her disabilities are not adequately evaluated and considered by the schedular criteria.  As such, there is no basis for referring this case for extra-schedular consideration. 


Service Connection for a GI Disability

The Veteran contends that service connection is warranted for a GI disability claimed as nausea, stomach cramps, and digestive problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of a current GI disability as the Veteran was diagnosed with gastroesophageal reflux disease (GERD) upon VA examination in August 2005.  This diagnosis was based solely on the Veteran's reported symptoms. The Veteran failed to appear for a scheduled upper GI series ordered in association with an earlier December 2004 VA examination, but the Board will resolve any doubt in favor of the Veteran and find that a current disability is demonstrated.  

An in-service injury is also present.  The Veteran was treated on several occasions during both periods of active service for various GI complaints, including nausea, diarrhea, and indigestion.  The Board therefore finds that the first two elements of service connection are established in this case. 

Regarding the third element of service connection, a nexus between the Veteran's current GI disability and the in-service injury, the Board notes that service and post-service records do not indicate such a link.  The Veteran was treated during active service for several acute complaints of nausea, vomiting, diarrhea, and indigestion, but no chronic conditions were diagnosed or identified.  She did not receive consistent or regular treatment for her complaints and on some occasions many years passed between sick call visits.  The Veteran denied experiencing any GI symptoms during an August 2004 examination at the East Orange VAMC just prior to her release from active military service and upon VA examination in September 2004.  Moreover, several of her complaints of stomach upset during service were attributed to medications used to treat nonservice-connected conditions.  
In short, a chronic GI disability was not identified during either of the Veteran's periods of active duty service.  

There is also no evidence of a chronic GI problem related to service.  The Veteran was provided several GI consultations at the VAMC in October and November 2004, several months after separation from service, for treatment of hepatitis C.  At that time, she denied all GI symptoms except for nausea and no treatment was provided as no GI condition was diagnosed.  In fact, a chronic GI disability was not identified until the August 2005 VA examination when GERD was diagnosed based on the Veteran's subjective reports of nausea and gaseousness with certain types and amounts of food.  None of the VA examiners or treating physicians have identified any link between the Veteran's GERD and active duty and the Board notes that the Veteran has consistently denied experiencing GI symptoms during VAMC examinations.  Her medication list also does not include any treatment for a GI condition or symptoms.  

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  GERD is not a chronic disability under 38 C.F.R. § 3.309(a), but reports of continuous symptoms since service can still support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  However, in this case, the Veteran has not reported such a history.  In fact, she has not provided any statements specifically in support of her claim and stated during the August 2005 VA examination that her GI condition had its onset after active service.  Thus, an award of service connection based on a continuity of symptoms is not possible. 

The Board has also considered the Veteran's general contentions regarding service connection, but notes that as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that her opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the record shows that the first evidence of the Veteran's claimed disability was after her separation from service.  In addition, there is no medical evidence indicating that the Veteran's GI condition may be associated with an injury during service.  The Veteran has not reported a continuity of symptomatology and the Board therefore concludes that the evidence is against a nexus between the claimed GI disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the January 2016 remand orders of the Board.  In response to the Board's remand, evidence previously identified as missing from the record was uploaded to the Veteran's virtual claims file.  This evidence includes claims from the Veteran, her complete Vocational Rehabilitation file, records from various VA medical facilities, and an April 24, 2012 claim, previously identified as received on December 17, 2011, but date-stamped as received by VA on April 24, 2012.  The only evidence not located was a copy of a January 19, 2011 statement from the Veteran.  Review of the record shows that the originating agency made multiple attempts to locate this evidence, but was only able to obtain a copy of an accompanying statement from the Veteran's representative also dated January 19, 2011.  The Veteran was notified of the search for the January 2011 statement in a May 2016 letter and asked to provide a copy if in her possession.  No response to this letter was received.  The Board is therefore satisfied that the originating agency has thoroughly and to the extent possible complied with the Board's remand instructions.  The case was readjudicated in a September 2016 supplemental statement of the case (SSOC) and the Veteran's representative waived initial RO adjudication of pertinent evidence received since that date in a January 2017 waiver statement. 


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to an initial rating in excess of 10 percent for COPD prior to October 21, 2016 is denied. 

Entitlement to a rating of 30 percent, but not higher, for COPD from October 21, 2016 is granted.

Entitlement to service connection for a GI disability is denied.


REMAND

The Board finds that a remand is required with respect to the remaining claims on appeal.  With respect to the claims for increased ratings for low back and left knee disabilities, a remand is required to conduct additional VA examinations in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's low back and left knee were most recently examined by VA in May 2014 and October 2016, respectively; unfortunately, the examination reports do not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Additional examinations are therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

A VA examination and medical opinion are also necessary to determine the nature and etiology of the Veteran's hepatitis C.  The current record before the Board is unclear regarding the significance of laboratory testing performed during active duty and whether it indicates hepatitis C may have been incurred or had its onset during active military service.  The record is also unclear as to whether the Veteran has any physical manifestations of a hepatitis C infection.  Additional development is thus required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected thoracolumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neurological impairment in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

2.  Schedule the Veteran for a VA examination to determine the current severity of her left knee disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the left knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knee must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of the left knee.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the right knee disability.  

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hepatitis C.  The claims file must be made available to and reviewed by the examiner.  

After examining the Veteran, performing all necessary laboratory tests, and reviewing the claims file, the examiner should answer the following question:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hepatitis C was incurred or first manifested during active duty service? 

The Veteran was noted to have several tattoos at the June 1996 enlistment examination.  She complained of abdominal pain and nausea on several occasions in 1997 and a March 1997 abdominal ultrasound showed a normal liver.  In January 2002, between the Veteran's periods of active service, VAMC laboratory tests were nonreactive for hepatitis B antibodies; it is not clear to the Board if hepatitis C tests were conducted.  During the Veteran's second period of active service, VAMC laboratory tests in August 2004 demonstrated the presence of herpes antibodies.  A reactive hepatitis C antibody test result was noted on October 1, 2004 and VAMC GI consultations were provided in October and November 2004.  A November 15, 2004 ultrasound showed an increased liver size and texture consistent with nonspecific hepatic parenchymal disease.  In November 2004, a VAMC physician found that the Veteran may have recovered from an acute hepatitis C infection based on further blood testing.  The Veteran does not appear to have received any treatment for hepatitis C and an August 2005 VA examiner diagnosed a history of non-replicating chronic hepatitis C and carrier status.

4.  After completion of the above, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


